Order entered February 20, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01434-CR

                         LAUREN MARIE JAEGER, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law
                               Rockwall County, Texas
                          Trial Court Cause No. CR17-1363

                                        ORDER

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   LESLIE OSBORNE
                                                        JUSTICE